DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 14 – 26, 28 – 30, and the species of Lactobacillus reuteri, in the reply filed on January 4, 2021 is acknowledged.
	Claims 14 – 30 are pending; claim 21, 25, 27 are withdrawn; claims 14 – 20, 22 – 24, 26 and 28 – 30 have been considered insofar as they read on the elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 – 20, 22 – 24, 26 and 28 – 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating metabolic syndrome and it associated disorders, does not reasonably provide enablement for preventing or curing associated disorders.  The specification does not enable any person practice the invention commensurate in scope with these claims. 
The instant claims are drawn to preventing and curing “associated disorders” of metabolic syndrome.  While the specification shows methods to treat metabolic syndrome, this is not the same as preventing or curing associated disorders, such as coronary heart disease, stroke, diabetes, excess fat and/or high blood pressure.  
“Prevention” or “curing” provides the expectation that the disorder/condition does not occur in response to a challenge or initiating event.  While there is no requirement that prevention must be absolute in all cases, there is a reasonable expectation that some element of prevention can be shown.  The standard for such is extremely high, and it is expected that the showing will be actual rather than implied, prophetic, or with a model.  The standard of enablement is higher for such inventions because effective preventions of disease conditions are relatively rare and may even be unbelievable in the absence of strong supporting evidence.  
In the instant case, the specification fails to enable any method for preventing or curing any disorder that is associated with metabolic syndrome.  While the specification discloses examples that show some success in preventing weigh gain, improving blood glucose and insulin resistance, the specification fails to enable preventing and/or curing stroke, heart attack, and/or cardiovascular disease.  Moreover, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 



Every patent must contain a written description of the invention sufficient to enable a person skilled in the art to which the invention pertains to make and use the invention. Where the invention involves a biological material and words alone cannot sufficiently describe how to make and use the invention in a reproducible manner, access to the biological material may be necessary for the satisfaction of the statutory requirements for patentability under 35 U.S.C. 112. Courts have recognized the necessity and desirability of permitting an applicant for a patent to supplement the written disclosure in an application with a deposit of biological material which is essential to meet some requirement of the statute with respect to the claimed invention. See, e.g., Ajinomoto Co. v. Archer-Daniels-Midland Co., 228 F.3d 1338, 1345-46, 56 USPQ2d 1332, 1337-38 (Fed. Cir. 2000), cert. denied, 121 S.Ct. 1957 (2001)(explaining how deposit may help satisfy enablement requirement); Merck and Co., Inc. v. Chase Chemical Co., 273 F. Supp. 68, 155 USPQ 139 (D. N.J. 1967); In re Argoudelis, 434 F.2d 666, 168 USPQ 99 (CCPA 1970). To facilitate the recognition of deposited biological material in patent applications throughout the world, the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purposes of Patent Procedure was established in 1977, and became operational in 1981. The Treaty requires signatory countries, like the United States, to recognize a deposit with any depository which has been approved by the World Intellectual Property Organization (WIPO). 

Since the microorganisms CNCM I-5019, CNCM I-5020, CNCM I-5021, CNCM I-5022 and CNCM I-5023 are recited in the claims, it is essential to the invention recited in those claims.  It must therefore be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microorganism is not so obtainable or available, a deposit of the microorganism may satisfy the requirements of 35 U.S.C. § 112.  The specification does not disclose a repeatable process to obtain the microorganism and it is not apparent if the microorganism is readily available to the public.  Moreover, because no taxonomic information appears in the specification, it is not clear what the microorganism actually is.
	However, since a deposit has been made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicants, someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his/her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirements. See 37 C.F.R. § 1.808.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 – 20, 22 – 24, 26, 28 – 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 and its dependents are drawn to a method for preventing or curing metabolic syndrome and associated disorders, however are rendered vague and indefinite for reciting “associated disorders” as the phrase is not adequately defined by the claim language or specification.
In claim 15, the recitation of “in particular” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 30 is indefinite for reciting “improves” fatty liver disease as the claim on which it depends requires preventing and curing the disorder.  It is unclear if the method is intended to treat, or “improve” the condition, or to prevent or cure the condition.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 – 15, 17 – 20, 22 – 23, 26 and 29 – 30 are rejected under 35 U.S.C. 102a1 as being anticipated by Otero et al. (EP 3 031 930) as evidenced by Qi et al. (2019) and/or Romani et al. (2014).
Otero teaches methods for treating or preventing metabolic syndrome, insulin resistance and dyslipidemia (0019) comprising orally administering Lactobacillus reuteri (a bacterial probiotic that produces aryl hydrocarbon receptor IAld, Qi et al., p.4, left col, p.7 left col. AND Romai et al., abstract, p.3196-3197) (abstract, 0005, 0092, 0121, 0147,p.4, 10-13).
Regarding claim 29, while Otero does not teach the method reduces weight gain, the methods steps are the same.  Thus, in practicing the methods of Otero, the claimed result would inherently occur. 
Therefore, the reference anticipates the claimed subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 14 – 15, 17 – 20, 22 – 24, 26 and 28 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Otero et al. (EP 3 031 930) as evidenced by Qi et al. (2019) and/or Romani et al. (2014).
Regarding claims 14 – 15, 17 – 20, 22 – 23, 26, 30 Otero teaches methods for treating or preventing metabolic syndrome, insulin resistance and dyslipidemia (0019) comprising orally administering Lactobacillus reuteri (a bacterial probiotic that produces aryl hydrocarbon receptor IAld, Qi et al., p.4, left col, p.7 left col. AND Romai et al., abstract, p.3196-3197) (abstract, 0005, 0092, 0121, 0147,p.4, 10-13).
Regarding claims 24 and 28, Otero does not teach the method wherein the L. reuteri are the claimed strains.  However, Otero teaches other strains can be used in the methods (p.4-5) to include natural, inactivated, and modified strains (p.5-10).  At the time the claims were filed, it would have been obvious to one of ordinary skill in the art to substitute other strains of L. reuteri in the methods of Otero since the reference expressly teaches other strains of the species can be used as a substitution thereof, and with a predictable result.  

For these reasons, the claims are rejected.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14 – 20, 22 – 24, 26 and 28 – 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 9 of U.S. Patent No. 10736927 (ISD . Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims are drawn to treating and preventing a condition by administering the same bacterial probiotics claimed in the instant claims.  Although the conditions to be prevented and/or treated are not the same, both methods are drawn to preventing symptoms and/or disorders.  As such, when practicing the methods of the issued claims, one is inherently preventing metabolic syndrome and associated disorders. 

Claims 14 – 20, 22 – 24, 26 and 28 – 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2, 5 – 6, 10 – 11 of copending Application No. 16/977 274 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to treating and preventing a condition by administering the same bacterial probiotics claimed in the reference application.  As such, when practicing the methods of the issued claims, one is inherently preventing metabolic syndrome and associated disorders.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699